Election/Restrictions
Claim 1 is directed to an allowable product. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I and II, as set forth in the Office action mailed on 06/15/2020, is hereby withdrawn and claim 10 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/15/2020 is hereby withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Klobuchar on 05/17/2021.

The application has been amended as follows: 

IN THE CLAIMS
	Please amend claim 1 as follows: “the plurality of legs and the at least one surface element being configured such that a section cut of the deformable auxetic structure, in 

Claim 7 (currently amended) The deformable auxetic structure, according to claim 1, wherein the at least one surface element and the plurality of legs are formed by a tape that continuously extends forming the plurality of legs and a cruciform shape in the surface element.
 
the deformable auxetic structure of claim 1 that comprises an auxetic structure formed by a plurality of interconnected adjoining tridimensional auxetic cells, comprising the following steps:
	providing a first tape of material, folding the first tape of material following a bidimensional auxetic pattern of adjacent cells having a surface element and two legs extending from the surface element,
	providing a second tape of material,
	joining said second tape of material to one of the surface elements of the bidimensional auxetic pattern of the first tape forming an angle with a longitudinal direction of the first tape,
	folding the second tape of material following a bidimensional auxetic pattern of adjacent cells having a surface element and two legs extending from the surface element, the first tape and the second tape of material being configured such that
	providing additional tapes of material and joining them to every surface element of the bidimensional auxetic pattern of the first tape of material and repeating the previous step.

Please amend claim 14 such that each recitation of “the tape” recites “the tapes”

Reasons for Allowance
Claims 1-2, and 4-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are drawn to a deformable auxetic structure comprising a plurality of interconnected adjoining tridimensional auxetic cells. Each cell comprising at least one surface element having a plurality of intersecting sides and a plurality of legs, the legs and surface element configured such that a section cut of the structure in two planes perpendicular to the surface element follows an auxetic pattern and the lengths of intersections between the two planes and the surface element are greater than the lengths of all the plurality of intersecting sides of the surface element.
	The closest prior art of record are Hengsbach (Smart Mater. Struct. 23(2014) 085033), Alvarez Elipe (Smart Mater. Struct. 21(2012)), and Imbalzano (J. Sandwich Struc. And Mater 19(3) 2017).
	Hengsbach and Imbalzano disclose deformable auxetic structure comprising a plurality of interconnected adjoining three dimensional auxetic cells having at least one surface element and a plurality of legs extending from the surface elements.
	Alvarez Elipe discloses known auxetic geometries including a structure in which there is partial overlap between surface elements such that the plurality of sides will intersect.
	However, even combining the known re-entrant structure of Alvarez Elipe with the auxetic structure of Hengbach or Imbalzano the structure would not provide for an auxetic pattern in a section cut of the structure in two planes perpendicular to the surface element and wherein respective lengths of intersection between the two planes and the surface element are greater than the length of the all the plurality of intersecting sides of the surface element. This is because as argued by applicant, Hengsbach’s cell 
	As none of the references either alone or combined teach the auxetic structure as claimed, the claims are passed to allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALICIA J SAWDON/           Primary Examiner, Art Unit 1781